Exhibit 10.9.3

AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT

This AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Amendment No. 1”), dated
as of October 27, 2006 (the “Execution Date”), to the Note Purchase Agreement,
dated as of July 26, 2005, among ITC^DeltaCom, Inc., a Delaware corporation (the
“Parent”), Interstate FiberNet, Inc., a Delaware corporation (the “Issuer”),
each of the Subsidiary Guarantors identified on the signature pages hereto, each
of the New Note Purchasers identified on the signature pages hereto (each, a
“New Note Purchaser” and collectively, the “New Note Purchasers”), Tennenbaum
Capital Partners, LLC, a Delaware limited liability company, as agent (the
“Agent”), and TCP Agency Services, LLC, a Delaware limited liability company, as
collateral agent (the “Collateral Agent” and together with the Agent, the
“Agents”). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Note Purchase Agreement (as defined below).

WITNESSETH:

WHEREAS, the Parent, the Issuer, the Subsidiary Guarantors, the Note Purchasers
party thereto and the Agents entered into the Note Purchase Agreement, dated as
of July 26, 2005 (as amended, supplemented, restated or otherwise modified from
time to time, the “Note Purchase Agreement”), pursuant to which the Note
Purchasers purchased Notes from the Issuer in an aggregate principal amount of
$209,000,000;

WHEREAS, pursuant to the Note Purchase Agreement and the other Note Purchase
Documents, the Agent (acting at the direction of the Required Holders), together
with the Issuer, may amend the terms of the Note Purchase Agreement, without any
further consent from any other person, to increase the principal amount of the
Notes up to $230,000,000 (determined without regard to PIK interest paid on the
Notes from time to time), less any principal already repaid, thereby allowing an
aggregate increase in the principal amount of the Notes of $21,000,000 (i.e.,
$230,000,000 minus $209,000,000);

WHEREAS, the Issuer has requested that the New Note Purchasers purchase
additional Notes (the “Additional Notes”) from the Issuer in an aggregate
principal amount not to exceed $21,000,000;

WHEREAS, the Issuer and the Subsidiary Guarantors have agreed that the
Additional Notes shall be secured by the Liens created under the Note Purchase
Documents;

WHEREAS, pursuant to the Note Purchase Agreement and the other Note Purchase
Documents, the Required Holders (or the Agent acting at the direction of the
Required Holders), together with the Issuer, may amend the terms of the
financial covenants set forth in the Note Purchase Agreement, without any
further consent from any other person;

WHEREAS, pursuant to the agreement attached hereto as Exhibit A (the “P&H
Agreement”), Business Telecom, Inc., a Guarantor, wishes to refinance the P&H
Note identified on Existing Schedule (as hereinafter defined) 4.01(t) to the
Note Purchase Agreement with new notes having materially different terms (such
refinancing, the “P&H Refinancing”); and



--------------------------------------------------------------------------------

WHEREAS, subject to and in accordance with the terms and conditions hereinafter
set forth, the New Note Purchasers are willing to purchase the Additional Notes
from the Issuer, and the Agent, at the direction of the Required Holders, is
willing to amend certain financial covenants and other provisions of the Note
Purchase Agreement and to permit the P&H Refinancing;

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

I. AMENDMENTS TO BE EFFECTIVE ON THE EXECUTION DATE.

Subject to the terms and provisions herein, the provisions set forth in this
Article I shall become effective as of the Execution Date.

Section 1.1. Amendment to the Preamble of the Note Purchase Agreement. The first
sentence of the preamble of the Note Purchase Agreement is hereby amended by
replacing “This Note Purchase Agreement is made and entered into as of July 26,
2005 (this “Agreement”)” with “This Note Purchase Agreement, is made and entered
into as of July 26, 2005 (as amended as of October 27, 2006, and as it may
thereafter be further amended, supplemented, restated or otherwise modified from
time to time, this “Agreement”).”

Section 1.2. Amendments to Section 1.01 of the Note Purchase Agreement.
Section 1.01 of the Note Purchase Agreement is hereby amended by adding the
following definition in the appropriate place in alphabetical order:

“Amendment No. 1” means Amendment No. 1 to Note Purchase Agreement, dated as of
October 27, 2006, by and among the Parent, the Issuer, the Subsidiary Guarantors
party thereto, the New Note Purchasers, the Agent and the Collateral Agent,
which Amendment No. 1 amends this Agreement.

Section 1.3. Amendment to Section 5.02(b) of the Note Purchase Agreement. The
final sentence in Section 5.02(b) of the Note Purchase Agreement is hereby
amended and restated in full by deleting it in its entirety and replacing it
with the following:

“Notwithstanding any other provision under this Section 5.02(b), (A) the Parent
and Business Telecom, Inc. may once only incur the Debt and Contingent
Obligations contemplated by the agreement attached hereto as Exhibit J, and
(B) any Obligor may Incur Debt owed to any other Obligor. Notwithstanding
anything contained herein to the contrary, the Debt and Contingent Obligations
contemplated by the agreement attached hereto as Exhibit J shall constitute
Surviving Debt for all purposes of this Agreement.”

 

2



--------------------------------------------------------------------------------

Section 1.4. Amendment to Section 5.02(k) of the Note Purchase Agreement.
Section 5.02(k) of the Note Purchase Agreement is hereby amended by adding the
following paragraph to the end of such section:

“Notwithstanding any other provision under this Section 5.02(k), the Parent and
Business Telecom, Inc. may once only make the prepayments, amendments,
modifications and changes to the Surviving Debt contemplated by the agreement
attached hereto as Exhibit J.”

Section 1.5. Amendment to the Schedules of the Note Purchase Agreement.

The Note Purchase Agreement is hereby amended by supplementing the existing
Schedules thereto (collectively, the “Existing Schedules,” and individually, an
“Existing Schedule”) with the Schedules appended hereto as Exhibit B
(collectively, the “New Schedules,” and individually, a “New Schedule”). Subject
to the terms and provisions herein, references to a “Schedule” in any Note
Purchase Document dated as of the Execution Date or later shall be a reference
to a New Schedule, unless otherwise specifically provided.

Section 1.6. Amendment to the Exhibits of the Note Purchase Agreement. The Note
Purchase Agreement is hereby amended by attaching the P&H Agreement thereto as
Exhibit J.

II. AMENDMENTS TO BE EFFECTIVE ON THE SECONDARY CLOSING DATE.

Subject to the terms and provisions herein, the provisions set forth in this
Article II shall become effective as of the Secondary Closing Date.

Section 2.1. Amendments to Section 1.01 of the Note Purchase Agreement.

a. Section 1.01 of the Note Purchase Agreement is hereby amended by deleting and
replacing, or adding, as applicable, the following definitions in the
appropriate place in alphabetical order:

i. “Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated EBITDA of the Parent and its Subsidiaries to (b) the cumulative
cash interest paid in respect of all Debt for Borrowed Money of or by the Parent
and its Subsidiaries. For the fiscal quarter ending September 30, 2005,
cumulative cash interest paid shall be calculated as cumulative cash interest
paid for the nine-month period then ended multiplied by twelve divided by nine;
for fiscal quarters ending December 31, 2005 and thereafter, cumulative cash
interest paid shall be calculated based on the twelve-month period ending on the
last date of the most recently ended fiscal quarter. If any such date of
determination falls on a date that would be an Interest Payment Date but such
date is not a Business Day, the Interest Coverage Ratio for such date

 

3



--------------------------------------------------------------------------------

of determination shall be calculated as if the cash interest due on such
Interest Payment Date was actually paid on such date of determination (rather
than on the actual Interest Payment Date), so long as the cash interest is
actually paid on such actual Interest Payment Date. As used in the preceding
sentence, the term Interest Payment Date shall include any Interest Payment Date
as defined herein, any date on which interest is due pursuant to the Amended
Second Lien Credit Agreement and any Interest Payment Date as defined in the New
Third Lien Credit Agreement.

ii. “New Note Purchasers” has the meaning given thereto in the first paragraph
of Amendment No. 1.

iii. “Note Purchasers” has the meaning set forth in the preamble to this Note
Purchase Agreement and includes each Person that shall become a Note Purchaser
hereunder, including the New Note Purchasers, for so long as such Note Purchaser
or Person, as the case may be, shall be a party to this Agreement.

iv. “Original Note Purchasers” means the Note Purchasers who purchased Notes on
the Closing.

v. “Secondary Closing” has the meaning specified in Section 2.02(b).

vi. “Secondary Closing Date” means the date on which the Secondary Closing
occurs.

vii. “Secondary Note Purchase” has the meaning specified in Section 2.01(b).

viii. “Senior Debt Ratio” means, as of any date of determination, the ratio of
(a) Senior Debt as of such date to (b) Consolidated EBITDA of the Parent and its
Subsidiaries. If any such date of determination falls on a date that would be an
Interest Payment Date but such date is not a Business Day, the Senior Debt Ratio
for such date of determination shall be calculated as if the cash interest due
on such Interest Payment Date was actually paid on such date of determination
(rather than on the actual Interest Payment Date), so long as the cash interest
is actually paid on such actual Interest Payment Date. As used in the preceding
sentence, the term Interest Payment Date shall include any Interest Payment Date
as defined herein, any date on which interest is due pursuant to the Amended
Second Lien Credit Agreement and any Interest Payment Date as defined in the New
Third Lien Credit Agreement.

ix. “Total Leverage Ratio” means, at any date of determination, the ratio of
(x) Consolidated Debt as of such date to (y) Consolidated EBITDA of the Parent
and its Subsidiaries. For

 

4



--------------------------------------------------------------------------------

purposes of computing Total Leverage Ratio only, the term “Debt” as used in
clause (x) above means, without duplication, the aggregate of all Debt of the
type described in clauses (a), (b), (c), (d), (e), (h) and (j) of the definition
of “Debt” and Contingent Obligations (other than Contingent Obligations relating
to minimum purchase requirements under agreements entered into in the ordinary
course of business of the Parent and its Subsidiaries) of the Parent and its
Subsidiaries in respect of the foregoing. If any such date of determination
falls on a date that would be an Interest Payment Date but such date is not a
Business Day, the Total Leverage Ratio for such date of determination shall be
calculated as if the cash interest due on such Interest Payment Date was
actually paid on such date of determination (rather than on the actual Interest
Payment Date), so long as the cash interest is actually paid on such actual
Interest Payment Date. As used in the preceding sentence, the term Interest
Payment Date shall include any Interest Payment Date as defined herein, any date
on which interest is due pursuant to the Amended Second Lien Credit Agreement
and any Interest Payment Date as defined in the New Third Lien Credit Agreement.

b. Section 1.01 of the Note Purchase Agreement is hereby amended by replacing
the reference to Section 2.02 in the definition of “Closing” with a reference to
Section 2.02(a).

Section 2.2. Amendment to Section 2.01(a) of the Note Purchase Agreement. The
first sentence of Section 2.01(a) of the Note Purchase Agreement is hereby
amended by replacing “The Issuer shall authorize the issue and sale of
$209,000,000” with “The Issuer shall authorize the issue and sale of
$230,000,000.”

Section 2.3. Amendment to Section 2.01(b) of the Note Purchase Agreement.
Section 2.01(b) of the Note Purchase Agreement is hereby amended and restated in
full by deleting it in its entirety and replacing it with the following:

“(b) Subject to the terms and conditions hereof and on the basis of the
representations and warranties hereinafter set forth, the Issuer hereby agrees
to sell, and the Note Purchasers hereby agree to purchase from the Issuer, the
Notes. Each Original Note Purchaser purchased the amount of such Note
Purchaser’s Commitment as set forth on Schedule I hereto at the purchase price
of 100% of the principal amount thereof (the “Note Purchase”) on the Closing
Date. Each New Note Purchaser agrees to purchase the amount of such New Note
Purchaser’s Commitment as set forth on Schedule I(a) hereto at the purchase
price of 100% of the principal amount thereof (the “Secondary Note Purchase”).
The Issuer shall execute and deliver a Note to each Note Purchaser. Each Note
shall represent the obligation of the Issuer to repay the principal amount set
forth thereon, together with interest thereon as prescribed in Section 2.03.
Each Note Purchaser’s Commitment is expressed in U.S. dollars and as a
percentage of the whole as of the Closing as set forth in Schedule I hereto (in
respect of the Note Purchase) and Schedule I(a) hereto (in respect of the
Secondary Note Purchase).”

 

5



--------------------------------------------------------------------------------

Section 2.4. Amendment to Section 2.02 of the Note Purchase Agreement.
Section 2.02 of the Note Purchase Agreement is hereby amended and restated in
full by deleting it in its entirety and replacing it with the following:

“Section 2.02 Closing; Secondary Closing.

(a) Closing. The closing of the Note Purchase shall be made at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP at Four Times Square, New York, NY
10036, commencing at 10:00 A.M. local time on the Closing Date by wire transfer
of immediately available U.S. funds payable to the order of the Issuer against
delivery of the Notes in the aggregate amount of the Note Purchase (the
“Closing”).

(b) Secondary Closing. The closing of the Secondary Note Purchase shall be made
at the offices of Milbank, Tweed, Hadley & McCloy LLP at 1 Chase Manhattan
Plaza, New York, NY 10005, commencing at 10:00 A.M. local time on the Secondary
Closing Date by wire transfer of immediately available U.S. funds payable to the
order of the Issuer against delivery of the Notes in the aggregate amount of the
Secondary Note Purchase (the “Secondary Closing”).”

Section 2.5. Amendment to Section 5.01 of the Note Purchase Agreement.
Section 5.01 of the Note Purchase Agreement is hereby amended by adding the
following as Section 5.01(v):

“(v) Regulatory Consents regarding the Additional Notes. The Parent shall, and
shall cause each of its Subsidiaries to, use its diligent efforts to obtain or
make, within 180 days after the Secondary Closing Date, all governmental
licenses, permits, approvals, authorizations, actions, notices and filings set
forth on Part II of New Schedule 4.01(d) in connection with the Secondary Note
Purchase (without the imposition of conditions that are not reasonably
acceptable to the Agent).”

Section 2.6. Amendment to Section 5.02(r) of the Note Purchase Agreement.
Subsections (i), (ii) (iii), (iv) and (vi) of Section 5.02(r) of the Note
Purchase Agreement are hereby amended and restated in full by deleting such
subsections in their entirety and replacing them with the following:

“(i) Maximum Capital Expenditures. Make or commit to make, or allow any of its
Subsidiaries to make or commit to make, Capital Expenditures exceeding, in the
aggregate for each period set forth below:

 

Period

   Amount

For the calendar year ending December 31, 2005

   $ 34,545,000

For the calendar year ending December 31, 2006

   $ 51,349,000

For the calendar year ending December 31, 2007

   $ 53,094,000

For the calendar year ending December 31, 2008

   $ 49,135,000

For the two quarters ending June 30, 2009

   $ 23,984,000

 

6



--------------------------------------------------------------------------------

Notwithstanding the amounts set forth in this Section 5.02(r)(i), the Obligors
may carry over to the next calendar year the lesser of (x) 50% of the prior
year’s unused Capital Expenditure amount set forth or determined in accordance
with the foregoing and (y) 20% of the prior year’s Capital Expenditure amount.
Any such carry over amounts shall carry over to the immediately succeeding year
and shall not be cumulative from year to year.

(ii) Senior Debt Ratio. Commencing on the last day of the fiscal quarter ending
September 30, 2005 and, measured on the last day of each fiscal quarter
thereafter until the Termination Date, the Senior Debt Ratio shall not exceed
the following:

 

Period

   Ratio

September 30, 2005

   3.55

December 31, 2005

   3.79

March 31, 2006

   3.88

June 30, 2006

   4.26

September 30, 2006

   4.20

December 31, 2006

   3.91

March 31, 2007

   3.65

June 30, 2007

   3.54

September 30, 2007

   3.52

December 31, 2007

   3.50

March 31, 2008

   3.27

June 30, 2008

   3.07

September 30, 2008

   2.95

December 31, 2008

   2.85

March 31, 2009

   2.85

June 30, 2009

   2.85

(iii) Total Leverage Ratio. Commencing on the last day of the fiscal quarter
ending September 30, 2005, and measured on the last day of each fiscal quarter
thereafter until the Termination Date, the Total Leverage Ratio shall not exceed
the ratio set forth below opposite the applicable date:

 

Period

   Ratio

September 30, 2005

   5.84

December 31, 2005

   6.22

March 31, 2006

   6.36

June 30, 2006

   6.99

September 30, 2006

   6.90

December 31, 2006

   6.20

March 31, 2007

   5.89

June 30, 2007

   5.70

September 30, 2007

   5.38

December 31, 2007

   5.36

March 31, 2008

   5.01

June 30, 2008

   4.72

September 30, 2008

   4.52

December 31, 2008

   4.46

March 31, 2009

   4.40

June 30, 2009

   4.42

 

7



--------------------------------------------------------------------------------

(iv) Interest Coverage Ratio. Commencing on the last day of the fiscal quarter
ending September 30, 2005, and measured on the last day of each fiscal quarter
thereafter until the Termination Date, the Interest Coverage Ratio shall not be
less than the ratio set forth below opposite the applicable date:

 

Period

   Ratio  

September 30, 2005

   2.00  

December 31, 2005

   1.74  

March 31, 2006

   1.43  

June 30, 2006

   1.25  

September 30, 2006

   1.23  

December 31, 2006

   1.47  

March 31, 2007

   1.42  

June 30, 2007

   1.54  

September 30, 2007

   1.54  

December 31, 2007

   1.54  

March 31, 2008

   1.65  

June 30, 2008

   1.75  

September 30, 2008

   1.87  

December 31, 2008

   1.92  

March 31, 2009

   1.91  

June 30, 2009

   1.90 ”

“(vi) Minimum Consolidated EBITDA. As of each date set forth below, permit
Consolidated EBITDA (as measured by the cumulative sum of Consolidated EBITDA
for the last twelve months preceding such date) to be less than:

 

Date

   Amount  

December 31, 2006

   $ 60,000,000  

June 30, 2007

   $ 66,700,000  

December 31, 2007

   $ 70,000,000  

June 30, 2008

   $ 77,000,000 ”

Section 2.7. Amendment to the Schedules of the Note Purchase Agreement.

The Note Purchase Agreement is hereby amended by adding the Schedule I(a)
appended hereto.

 

8



--------------------------------------------------------------------------------

III. REPRESENTATIONS AND WARRANTIES.

Section 3.1. Representations and Warranties of the Obligors. To induce the Agent
and the Note Purchasers to enter into this Amendment No. 1, the Obligors
represent and warrant, jointly and severally, to the Agents and the Note
Purchasers as follows as of the Execution Date and the Secondary Closing Date:

(a) This Amendment No. 1, the Note Purchase Agreement as amended hereby, and the
other Note Purchase Documents to which any Obligor is a party have been duly
authorized, executed and delivered and constitute legal, valid and binding
obligations of each such Obligor party thereto enforceable against each such
Obligor in accordance with its terms. The issuance of the Additional Notes by
the Issuer has been duly authorized and the Additional Notes constitute legal,
valid and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms.

(b) Neither the execution or delivery by each Obligor of this Amendment No. 1,
nor performance by any of them of this Amendment No. 1 and the Note Purchase
Agreement, nor the issuance of the Additional Notes shall (i) contravene such
Obligor’s charter or bylaws, (ii) violate any law, rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award, (iii) conflict with or result in the breach of, or constitute a default
under, any loan agreement, indenture, mortgage, deed of trust, or material
contract, lease or other instrument binding on or affecting any Obligor, any of
its Subsidiaries or any of their properties or (iv) except for the Liens created
under the Note Purchase Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any
Obligor or any of its Subsidiaries. No Obligor or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which could be reasonably likely to have a Material
Adverse Effect.

(c) The representations and warranties contained in the Note Purchase Agreement
are true, correct and complete in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
hereof as if made on the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct as of such earlier date, and except that references to a Schedule in
any such representation and warranty shall be deemed to be a reference to the
corresponding New Schedule.

(d) Prior to and after giving effect to this Amendment No. 1, no Default or
Event of Default has occurred or is continuing.

 

9



--------------------------------------------------------------------------------

(e) After giving effect to this Amendment No. 1, the Collateral Documents
continue to create a valid first priority security interest in the Collateral,
securing the payment of the Secured Obligations, and assuming that all filings
delivered to the Collateral Agent on or before the Closing Date have been duly
filed in accordance with the provisions of the Security Agreement and assuming
that all filings required as a result of the operation of Section 9-507(c) of
the UCC (as defined in the Security Agreement) have been duly filed, such first
priority security interest shall continue to be perfected. The Obligors are the
legal and beneficial owners of the Collateral free and clear of any Lien, except
for the Liens and security interests created or permitted under the Note
Purchase Documents.

(f) After giving effect to this Amendment No. 1, the Guaranties in favor of the
Secured Parties, granted pursuant to the Note Purchase Documents, shall continue
to be valid and enforceable against the respective Subsidiary Guarantors
thereunder.

(g) Each Obligor is and, after giving effect to the transactions contemplated
hereby (including, without limitation, the issuance of the Additional Notes),
shall be, Solvent. No transfer of Property is being made by the Parent or any of
its Subsidiaries, and no obligation is being incurred by the Parent or any of
its Subsidiaries in connection with the transactions contemplated by this
Amendment No. 1 or the other Note Purchase Documents with the intent to hinder,
delay, or defraud either present or future creditors of the Parent and its
Subsidiaries.

Section 3.2. Representations and Warranties of each New Note Purchaser. Each New
Note Purchaser represents and warrants, severally and not jointly, to the
Obligors, as follows as of the Execution Date and the Secondary Closing Date:

(a) Such New Note Purchaser is a “Qualified Institutional Buyer,” as defined in
Rule 144A under the Securities Act or an “accredited investor” within the
meaning of Rule 501(a) of Regulation D under the Securities Act and the
Additional Notes to be acquired by it pursuant to this Amendment No. 1 are being
acquired for its own account and without a view to, or for resale in connection
with, any distribution thereof or any interest therein within the meaning of the
Securities Act; provided that the provisions of this Section 3.2(a) shall not
prejudice such New Note Purchaser’s right at all times to sell or otherwise
dispose in accordance with the terms of this Agreement of all or any part of the
Additional Notes so acquired pursuant to a registration under the Securities Act
or an exemption from such registration available under the Securities Act;

(b) Such New Note Purchaser understands that: (i) the sale or re-sale of the
Additional Notes has not been and shall not be registered under the Securities
Act or any applicable state securities laws by the Issuer, and the Additional
Notes may not be sold, distributed or otherwise transferred unless the
Additional Notes (a) are sold, distributed or transferred pursuant to an
effective registration statement under the Securities Act and applicable state
securities laws, or (b) the Additional Notes are sold pursuant to Rule 144 under
the Securities Act or any other exemption from registration available under the
Securities Act; (ii) any sale of the Additional Notes made in reliance on Rule
144 may be made only in accordance with the terms of such Rule and further, if
such Rule is not

 

10



--------------------------------------------------------------------------------

applicable, any sale of the Additional Notes under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with another exemption under the Securities Act; (iii) neither the
Parent nor any other Person is under any obligation to register the Additional
Notes under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder; and (iv) no governmental
entity has passed upon or made any recommendation or endorsement of the
Additional Notes;

(c) The execution, delivery and performance of this Amendment No. 1 and the
purchase of the Additional Notes pursuant hereto are within such New Note
Purchaser’s corporate, partnership or limited liability company, as applicable,
powers and have been duly and validly authorized by all requisite corporate,
partnership or limited liability company, as applicable, action;

(d) This Amendment No. 1 has been duly executed and delivered by such New Note
Purchaser;

(e) This Amendment No. 1 constitutes a valid and binding agreement of such New
Note Purchaser;

(f) Such New Note Purchaser has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Additional Notes and such New Note Purchaser is capable of
bearing the economic risks of such investment;

(g) Such New Note Purchaser has been given access to all documents, records, and
other information, has received physical or electronic delivery of all such
documents, records and information which such New Note Purchaser has requested,
and has had adequate opportunity to ask questions of, and receive answers from,
the Parent, the Issuer and the Subsidiary Guarantors and their respective
officers, employees, agents, accountants, and representatives concerning the
Issuer’s business, operations, financial condition, assets, liabilities, and all
other matters relevant to its investment in the Additional Notes;

(h) The address set forth on Schedule I(a) hereto for such New Note Purchaser is
its principal place of business; and

(i) Such New Note Purchaser acknowledges that the Additional Notes shall bear a
restrictive legend substantially in the following form:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY
APPLICABLE STATE SECURITIES LAWS, AND ARE SUBJECT TO RESTRICTIONS ON TRANSFER
UNDER THE SECURITIES ACT AND SUCH LAWS. THE SECURITIES MAY NOT BE SOLD, PLEDGED,

 

11



--------------------------------------------------------------------------------

TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT IN A TRANSACTION WHICH IS
EXEMPT UNDER THE PROVISIONS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR IN A
TRANSACTION OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS. THE CORPORATION RESERVES THE RIGHT PRIOR TO ANY SUCH TRANSACTION TO
REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO IT WITH RESPECT TO COMPLIANCE WITH
THE FOREGOING RESTRICTIONS.

IV. CONDITIONS PRECEDENT.

Section 4.1. Conditions Precedent to Execution Date Amendments. The provisions
of Article I of this Amendment No. 1 shall not become effective unless all of
the following conditions precedent shall have been satisfied or waived before
the Execution Date, or such earlier time specifically provided:

(a) Amendment No. 1; Consent and Authorization. On or prior to the Execution
Date, the Agent shall have received by hand, courier, mail, email or facsimile
transmission (i) duly executed counterparts to this Amendment No. 1 which, when
taken together, bear the authorized signatures of the Parent, the Issuer and the
Subsidiary Guarantors, and (ii) duly executed consents and/or authorizations
(each, a “Consent”) from the Required Holders consenting to the matters set
forth herein (each such consenting Note Purchaser, a “Consenting Note
Purchaser”).

(b) Representations and Warranties; Performance; No Default. The representations
and warranties of the Obligors contained in this Amendment No. 1 and the Note
Purchase Agreement as in effect before the effectiveness of this Amendment No. 1
shall be true and correct as of the Execution Date (except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they were true and correct as of such earlier date, and except that
references to a Schedule in any such representation and warranty shall be deemed
to be a reference to the corresponding New Schedule); the representations and
warranties of the Obligors contained in the other Note Purchase Documents shall
be true and correct as of the Execution Date (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct as of such earlier date, and except that
references to a Schedule in any such representation and warranty shall be deemed
to be a reference to the corresponding New Schedule); the representations and
warranties of the New Note Purchasers contained in this Amendment No. 1 shall be
true and correct as of the Execution Date; the Parent, the Issuer and the
Subsidiary Guarantors shall have performed all covenants and agreements and
satisfied all of the conditions on their part to be performed or satisfied under
this Amendment No. 1 and under the Note Purchase Documents at or prior to the
Execution Date; and no Default or Event of Default under any Note Purchase
Document shall have occurred and be continuing.

 

12



--------------------------------------------------------------------------------

(c) Waiver. The Agent shall have received a copy of a waiver and amendment
signed by the Required Holders (as defined in the New Third Lien Securities
Purchase Agreement) and dated on or before the Execution Date, pursuant to which
such Required Holders agree to the transactions contemplated by the P&H
Agreement (including the incurrence of Debt and Contingent Obligations as
contemplated thereby), which waiver and amendment shall be reasonably
satisfactory to the Agent.

Section 4.2. Conditions Precedent to Secondary Closing Date Amendments. The
provisions of Article II of this Amendment No. 1 shall not become effective
unless all of the following conditions precedent shall have been satisfied or
waived before the Secondary Closing Date, or such earlier time specifically
provided:

(a) Fees and Expenses. The Issuer shall have reimbursed the Agent and the
Collateral Agent for (i) their reasonable costs and expenses (including, without
limitation, legal, accounting and other professional fees and expenses) relating
to this Amendment No. 1, and (ii) all other unpaid reasonable costs and expenses
of the Agent and the Collateral Agent (including, without limitation, legal,
accounting and other professional fees and expenses) that are reimbursable
pursuant to Section 10.04 of the Note Purchase Agreement.

(b) Amendment No. 1; Consent and Authorization. On or prior to the Execution
Date, the Agent shall have received by hand, courier, mail, email or facsimile
transmission (i) duly executed counterparts to this Amendment No. 1 which, when
taken together, bear the authorized signatures of the Parent, the Issuer and the
Subsidiary Guarantors, and (ii) duly executed Consents from the Required Holders
consenting to the matters set forth herein.

(c) Consent Fee. The Issuer shall have paid to each Consenting Note Purchaser a
consent fee in an amount equal to 0.35% of the principal amount (including
capitalized PIK interest) of the Notes held by such Consenting Note Purchaser in
respect of which such Consenting Note Purchaser has delivered a Consent;
provided that the Agent shall have received such Consent no later than noon, Los
Angeles time, on November 2, 2006 (the “Consent Receipt Date”) and such Consent
shall not have been revoked on or before the effective date of the Consent; and
provided further that the Secondary Closing shall have occurred.

(d) Representations and Warranties; Performance; No Default. The representations
and warranties of the Obligors contained in this Amendment No. 1 and the Note
Purchase Agreement as in effect before the effectiveness of this Amendment No. 1
shall be true and correct as of the Execution Date and as of the Secondary
Closing Date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case they were (or shall be) true
and correct as of such earlier date, and except that references to a Schedule in
any such representation and warranty shall be deemed to be a reference to the
corresponding New Schedule); the representations and warranties of the Obligors
contained in the other Note Purchase Documents shall be true and correct as of
the Execution Date and as of the Secondary Closing Date (except to the

 

13



--------------------------------------------------------------------------------

extent that such representations and warranties expressly relate to an earlier
date, in which case they were (or shall be) true and correct as of such earlier
date, and except that references to a Schedule in any such representation and
warranty shall be deemed to be a reference to the corresponding New Schedule);
the representations and warranties of the New Note Purchasers contained in this
Amendment No. 1 shall be true and correct as of the Execution Date and the
Secondary Closing Date; the Parent, the Issuer and the Subsidiary Guarantors
shall have performed all covenants and agreements and satisfied all of the
conditions on their part to be performed or satisfied under this Amendment No. 1
and under the Note Purchase Documents at or prior to the Secondary Closing Date;
and immediately prior to and after giving effect to the issuance of the
Additional Notes, no Default or Event of Default under any Note Purchase
Document shall have occurred and be continuing.

(e) No Injunction. The issuance of the Additional Notes by the Issuer hereunder
shall not be enjoined (temporarily or permanently) on the Secondary Closing
Date.

(f) Documentation. The Note Purchasers shall have been furnished with such
documents, letters, schedules, opinions, certificates, instruments and other
information as they may reasonably request relating to the issuance of the
Additional Notes and maintenance of the Liens imposed by the Collateral
Documents and the business, corporate, legal and financial affairs of the
Obligors.

(g) Opinion of Obligors’ Counsel. Counsel to the Obligors identified in the
forms of opinion attached hereto as Exhibit C shall have furnished to the Agents
and the Note Purchasers favorable opinions in form and substance reasonably
satisfactory to the Agent, in the forms attached hereto as Exhibit C and as to
such other matters as any Note Purchaser through the Agent may reasonably
request.

(h) Solvency Certificate. The Agent shall have received an officer’s certificate
duly executed by the Chief Financial Officer of the Issuer in substantially the
form of Exhibit D hereto (a “Solvency Certificate”) (i) to the effect that the
Parent and its Subsidiaries shall be Solvent upon the consummation of the
transactions contemplated herein and in the other Note Purchase Documents; and
(ii) containing such other statements with respect to the solvency of the Parent
and its Subsidiaries and matters related thereto as the Agent or the Note
Purchasers shall request.

(i) Opinions, etc. The Agent and Collateral Agent shall have received (with a
copy for the Note Purchasers) on the Secondary Closing Date in form and
substance reasonably satisfactory to the Note Purchasers such other approvals,
opinions, certificates or documents as the Note Purchasers, the Agent or the
Collateral Agent may reasonably request.

(j) Consents and Approvals. All governmental and third party consents and
approvals set forth on Part I of New Schedule 4.01(d) in connection with the
Secondary Note Purchase shall have been obtained (without the imposition of any
conditions that are not reasonably acceptable to the New Note Purchasers) and
shall remain in effect (other than any consents and approvals the absence of
which, either individually or in the

 

14



--------------------------------------------------------------------------------

aggregate, would not have a Material Adverse Effect); all applicable waiting
periods in connection therewith shall have expired without any action being
taken by any competent authority (other than any action which either
individually or in the aggregate with all such actions would not reasonably be
expected to have a Material Adverse Effect), and no law or regulation shall be
applicable in the reasonable judgment of the New Note Purchasers in each case
that restrains, prevents or imposes materially adverse conditions upon the
Secondary Note Purchase or the rights of the Obligors or their Subsidiaries
freely to transfer or otherwise dispose of, or to create any Lien on, any
properties now owned or hereafter acquired by any of them.

(k) Additional Notes. The Issuer shall have executed and delivered the
Additional Notes payable to the order of the New Note Purchasers.

(l) Certificates. The Agent shall have received the following, each dated the
Secondary Closing Date (unless otherwise specified), in form and substance
satisfactory to the Agent (unless otherwise specified) and in sufficient copies
for each Note Purchaser:

(i) Certified copies of the resolutions of the Board of Directors of each
Obligor approving the transactions contemplated by this Amendment No. 1 and of
all documents evidencing other necessary corporate action with respect to the
transactions contemplated by this Amendment No. 1.

(ii) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of each Obligor, dated reasonably near the date of the Secondary
Closing Date, certifying (A) as to a true and correct copy of the charter of
such Obligor and each amendment thereto on file in such Secretary’s office and
(B) that (1) such amendments are the only amendments to such Obligor’s charter
on file in such Secretary’s office, (2) to the extent that the Secretary of
State of the applicable jurisdiction of incorporation provides such a
certification, such Obligor has paid all franchise taxes to the date of such
certificate and (C) such Obligor is duly incorporated and in good standing or
presently subsisting under the laws of the State of the jurisdiction of its
incorporation.

(iii) A copy of a certificate of the Secretary of State in each jurisdiction in
which each Obligor is qualified to do business, dated reasonably near the date
of the Secondary Closing Date, stating that such Obligor is duly qualified and
in good standing as a foreign corporation in such State and has filed all annual
reports required to be filed to the date of such certificate except where the
failure to be so qualified and in good standing does not have a Material Adverse
Effect.

(iv) A certificate of each Obligor, signed on behalf of such Obligor by its
President or a Vice President and its Secretary or any Assistant Secretary,
dated the Secondary Closing Date (the statements made in which certificate shall
be true on and as of the Secondary Closing Date), certifying as to (A) the
absence of any amendments to the charter of such Obligor since the date of the
Secretary of State’s certificate referred to in Section 4.2(l)(iii), (B) the
absence of any amendments to the bylaws of such Obligor since certified copies
thereof were delivered to the Note Purchasers on the Closing Date,

 

15



--------------------------------------------------------------------------------

pursuant to Section 3.01(b)(vii) of the Note Purchase Agreement, and that such
bylaws were in effect on the date on which the resolutions referred to in
Section 4.2(l)(i) were adopted and on the Secondary Closing Date, (C) the due
incorporation and good standing or valid existence of such Obligor as a
corporation organized under the laws of the jurisdiction of its incorporation,
and the absence of any proceeding for the dissolution or liquidation of such
Obligor, (D) the truth of the representations and warranties contained in this
Amendment No. 1 and the Note Purchase Documents as though made on and as of the
Secondary Closing Date (except to the extent that such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct as of such earlier date), and (E) the absence of any event occurring and
continuing, or resulting from entering into this Agreement, that constitutes a
Default.

(v) A certificate of the Secretary or an Assistant Secretary of each Obligor
certifying the names and true signatures of the officers of such Obligor
authorized to sign this Amendment No. 1 and each other Note Purchase Document to
be signed on the Secondary Closing Date to which it is or is to be a party and
the other documents to be delivered hereunder and thereunder.

(vi) Such other certificates and documents as the Agent may reasonably request.

All opinions, letters, evidence and certificates mentioned in this Article IV or
elsewhere in this Amendment No. 1 shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance satisfactory to counsel
for the Agents.

V. NO PREJUDICE OR WAIVER; REAFFIRMATION.

Section 5.1. No Prejudice or Waiver. The terms of this Amendment No. 1 shall not
operate as a waiver by the Agent, the Collateral Agent or the Note Purchasers
of, or otherwise prejudice the Agent’s, the Collateral Agent’s or the Note
Purchasers’ rights, remedies or powers under the Note Purchase Documents or
under any applicable law. No terms or provisions of any Note Purchase Document,
except insofar as this Amendment No. 1 amends the Note Purchase Agreement, are
waived, modified or changed by this Amendment No. 1, and the terms and
provisions of the Note Purchase Documents shall continue in full force and
effect

 

16



--------------------------------------------------------------------------------

Section 5.2. Acknowledgements and Reaffirmations.

(a) On and after the Execution Date, each reference in the Note Purchase
Documents to the “Note Purchase Agreement” shall be deemed to be a reference to
the Note Purchase Agreement as amended by this Amendment No. 1.

(b) Each Obligor hereby acknowledges and reaffirms all of its obligations and
duties under the Note Purchase Documents as to all of the Notes.

(c) Each Obligor hereby acknowledges and reaffirms that the Collateral Agent has
and shall continue to have valid, secured, Liens in the Collateral, as set forth
in the Note Purchase Documents as to all of the Notes and acknowledges and
confirms that on and after the Secondary Closing Date, as a result of the
issuance of the Additional Notes, “Obligations” and “Secured Obligations” as
those terms are defined in the Note Purchase Documents shall include, without
limitation, all obligations under the Additional Notes.

(c) Each Obligor hereby acknowledges and reaffirms all of its obligations and
duties under Article VII of the Note Purchase Agreement and acknowledges and
confirms that on and after the Secondary Closing Date, as a result of the
issuance of the Additional Notes, “Guaranteed Obligations” as that term is
defined in the Note Purchase Documents shall include, without limitation, all
obligations under the Additional Notes.

VI. TERMINATION.

Section 6.1. Partial Termination. If, after December 31, 2006, the Secondary
Closing shall not have occurred but the P&H Refinancing shall have been
consummated, the Agent may, upon written notice to the Parent, terminate this
Amendment No. 1 solely with respect to the provisions of Article II at any time
before the occurrence of the Secondary Closing. Upon such a termination pursuant
to this Section 6.1, the provisions of Article II and the transactions
contemplated thereby shall forthwith become void ab initio, and there shall be
no further obligations on the part of any party hereto under this Amendment
No. 1 with respect to the provisions of Article II; provided that the
calculations of the Interest Coverage Ratio and the Total Leverage Ratio
subsequent to the date of such termination shall exclude the impact of the P&H
Refinancing. Any such termination shall not affect the continued effectiveness
of this Amendment No. 1 with respect to the provisions of Article I.

Section 6.2. Complete Termination. If, after December 31, 2006, neither the
Secondary Closing shall have occurred nor the P&H Refinancing shall have been
consummated, the Agent may, upon written notice to the Parent, terminate this
Amendment No. 1 at any time before the occurrence of the Secondary Closing. If
this Amendment No. 1 is terminated pursuant to this Section 6.3, this Amendment
No. 1, and the amendments and the transactions contemplated hereby, shall
forthwith become void ab initio and there shall be no further obligations on the
part of any party hereto with respect to this Amendment No. 1.

 

17



--------------------------------------------------------------------------------

VII. MISCELLANEOUS.

Section 7.1. Governing Law. This Amendment No. 1 shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

Section 7.2. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Issuer and the
Agent.

Section 7.3. Headings Descriptive. The headings of the several sections and
subsections of this Amendment No. 1 are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Amendment No. 1.

Section 7.4. Waivers and Consents. Neither this Amendment No. 1 nor any term
hereof may be changed, waived, discharged or terminated orally, or by any action
or inaction, but only by an instrument in writing signed in accordance with the
amendment and waiver provisions set forth in the Note Purchase Agreement.

Section 7.5. Survival. All warranties, representations, certifications and
covenants made by or on behalf of the Parent, the Issuer and/or the Subsidiary
Guarantors herein or in any of the other Note Purchase Documents or in any
certificate or other instrument delivered pursuant hereto or pursuant to any
other Note Purchase Document shall be considered to have been relied upon by the
Agent, the Collateral Agent and the Note Purchasers and shall survive the
execution hereof and of the other Note Purchase Documents, regardless of any
investigation made by or on behalf of the Agent, the Collateral Agent or the
Note Purchasers. All statements in any such certificate or other instrument
shall constitute representations and warranties of the Issuer and/or such
Subsidiary Guarantors hereunder.

Section 7.6. Note Purchase Documents. This Amendment No. 1 and all other
documents executed in favor of the Agent, the Collateral Agent and/or the Note
Purchasers in connection herewith shall be deemed to be Note Purchase Documents
for all purposes under the Note Purchase Agreement.

Section. 7.7. Further Assurances. Each party hereto agrees that, from time to
time upon the written request of any other party hereto, such party will execute
and deliver such further documents and do such other acts and things as such
other party may reasonably request in order fully to effectuate the purposes of
this Amendment No. 1.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

TENNENBAUM CAPITAL PARTNERS, LLC, as Agent

TCP AGENCY SERVICES, LLC, as Collateral Agent

Each of the above by:

/s/ Howard Levkowitz

Name:  Howard Levkowitz

Title:    Managing Partner



--------------------------------------------------------------------------------

WATERSHED CAPITAL PARTNERS, L.P.

By:

  WS Partners, L.LC.

Its General Partner

By:

 

/s/ Kevin D. Katari

Name:

  Kevin D. Katari

Title:

  Managing Member

WATERSHED CAPITAL INSTITUTIONAL PARTNERS, L.P.

By:

  WS Partners, L.L.C.

Its General Partner

By:

 

/s/ Kevin D. Katari

Name:

  Kevin D. Katari

Title:

  Managing Member



--------------------------------------------------------------------------------

CANPARTNERS INVESTMENTS IV, LLC

By:

 

/s/ Mitchell R. Julis

Name:

 

Mitchell R. Julis

Title:

 

Managing Partner



--------------------------------------------------------------------------------

INTERSTATE FIBERNET INC., as Issuer

By:  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer ITC^DELTACOM, INC., as
Guarantor By:  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer DELTACOM, INC.
(formerly known as ITC^DeltaCom Communications, Inc.), as Guarantor By:  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer DELTACOM INFORMATION
SYSTEMS, INC., as Guarantor By:  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer



--------------------------------------------------------------------------------

BTI TELECOM CORP., as Guarantor By:  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer BUSINESS TELECOM, INC.,
as Guarantor By:  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer BUSINESS TELECOM OF
VIRGINIA, INC., as Guarantor By:  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer